UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-28366 Norwood Financial Corp. (Exact name of Registrant as specified in its charter) Pennsylvania 23-2828306 (State or other jurisdiction of Incorporation or organization) (I.R.S. employer identification no.) 717 Main Street, Honesdale, Pennsylvania (Address of principal executive offices) (Zip Code) (570) 253-1455 (Registrant’s telephone number, including area code) NA (Former name, former address and former fiscal year, if changed since last report) Indicate by check (x) whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of theExchange Act):[ ]Yes[X]No Class Outstanding as ofNovember 1, 2012 Common stock, par value $0.10 per share 1 NORWOOD FINANCIAL CORP. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2012 Page Number PART I - CONSOLIDATED FINANCIAL INFORMATION OF NORWOOD FINANCIAL CORP. Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 46 PART II - OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 47 Signatures 49 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements NORWOOD FINANCIAL CORP. Consolidated Balance Sheets(unaudited) (dollars in thousands, except share and per share data) September 30, December 31, ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Cash and cash equivalents Securities available for sale, at fair value Securities held to maturity, fair value 2012: $175, 2011: $177 Loans receivable, net of unearned income Less:Allowance for loan losses Net loans receivable Investment in Federal Home Loan Bank Stock, at cost Bank premises and equipment, net Bank owned life insurance Accrued interest receivable Foreclosed real estate owned Goodwill Other intangibles Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Common stock, $.10 par value per share, authorized 10,000,000; shares issued 2012: 3,371,849 shares, 2011: 3,371,866 shares 337 337 Surplus Retainedearnings Treasury stock at cost: 2012: 94,242 shares,2011: 87,370 shares ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. 3 NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, INTEREST INCOME Loans receivable, including fees $ Securities Other 9 18 20 42 Total interest income INTEREST EXPENSE Deposits Short-term borrowings 14 24 38 75 Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 96 Net realized gains on sales of securities Gains on sale of loans and servicing rights 83 41 Other Total other income OTHER EXPENSES Salaries and employee benefits Occupancy, furniture & equipment Data processing related Taxes, other than income Professional fees Merger related expenses - 16 18 Federal Deposit Insurance Corporation insurance assessment 94 Foreclosed real estate owned expense (income) ) Other Total other expenses INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See accompanying notes to the unaudited consolidated financial statements. 4 NORWOOD FINANCIAL CORP Consolidated Statement of Comprehensive Income (unaudited) (dollars in thousands) Three Months Ended September 30, 2012 Three Months Ended September 30, 2011 Net income $ $ Other Comprehensive Income: Investment securities available for sale: Unrealized holding gains Tax effect ) ) Reclassification of gains recognized in net income ) ) Tax effect Other Comprehensive Income Comprehensive Income $ $ Nine Months Ended September 30, 2012 Nine Months Ended September 30, 2011 Net income $ $ Other Comprehensive Income: Investment securities available for sale: Unrealized holding gains Tax effect ) ) Reclassification of gains recognized in net income ) ) Tax effect Other Comprehensive Income Comprehensive Income $ $ See accompanying notes to unaudited consolidated financial statements. 5 NORWOOD FINANCIAL CORP. Consolidated Statements of Changes in Stockholders’ Equity (unaudited) Nine Months Ended September 30, 2012 (dollars in thousands, except share and per share data) Common Stock Retained Treasury Stock Accumulated Other Comprehensive Shares Amount Surplus Earnings Shares Amount Income Total Balance December 31, 2011 $ ) $ $ Net Income Other comprehensive income Cash dividends declared $.90 per share ) ) Acquisition oftreasurystock ) ) Compensation expense related to stock options 98 98 Stock options exercised ) ) 99 Tax benefit on stock options 11 11 North Penn exchange adjustment ) Balance, September 30, 2012 $ ) $ $ See accompanying notes to the unaudited consolidated financial statements. 6 NORWOOD FINANCIAL CORP. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Nine Months Ended Sptember 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operatingactivities: Provision for loan losses Depreciation Amortization of intangible assets 68 Deferred income taxes ) ) Net amortization of securities premiums and discounts Net realized gain on sales of securities ) ) Net increase in value of life insurance ) ) Loss (gain) on sale of foreclosed real estate ) 54 Net gain on sale of mortgage loans ) ) Mortgage loans originated for sale ) ) Proceeds from sale of mortgage loans originated for sale Compensation expense related to stock options 98 Decrease in accrued interest receivable and other assets (Decrease) increase in accrued interest payable and other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Securities available for sale: Proceeds from sales Proceeds from maturities and principal reductions on mortgage-backed securities Purchases ) ) Redemption of FHLB stock Net (increase) decrease in loans ) Purchase of bank premises and equipment ) ) Proceeds from sale of bank premises and equipment and foreclosed real estate Acquisition, net of cash acquired - Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease) in deposits ) Net increase (decrease) in short-term borrowings ) Repayments of other borrowings ) ) Stock options exercised 99 - Tax benefit of stock options exercised 11 - Acquisition of treasury stock ) ) Cash dividends paid ) ) Net cash provided by (used in)financing activities ) Increase in cash and cash equivalents CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying notes to the unaudited consolidated financial statements. 7 CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (dollars in thousands) Nine Months Ended September 30, Supplemental Disclosures of Cash Flow Information Cash payments for: Interest paid to depositors and borrowers $ $ Income taxes paid, net of refunds $ $ Supplemental Schedule of Noncash Investing Activities Investment purchases $ ) $ - Transfers of loans to foreclosed real estate and repossession of other assets $ $ See accompanying notes to the unaudited consolidated financial statements. 8 Notes to the Unaudited Consolidated Financial Statements 1.Basis of Presentation The unaudited consolidated financial statements include the accounts of Norwood Financial Corp. (Company) and its wholly-owned subsidiary, Wayne Bank (Bank) and the Bank’s wholly-owned subsidiaries, WCB Realty Corp., Norwood Investment Corp., Norwood Settlement Services, LLC,and WTRO Properties.All significant intercompany transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in conformity with generally accepted accounting principles for interim financial statements and with instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ from those estimates.The financial statements reflect, in the opinion of management, all normal, recurring adjustments necessary to present fairly the financial position and results of operations of the Company.The operating results for the three and nine month periods ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012 or any other future interim period. These statements should be read in conjunction with the consolidated financial statements and related notes which are incorporated by reference in the Company’s Annual Report on Form 10-K for the year-ended December 31, 2011. 2.Earnings Per Share Basic earnings per share represents income available to common stockholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflects additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate solely to outstanding stock options and are determined using the treasury stock method. The following table sets forth the weighted average shares outstanding used in the computations of basic and diluted earnings per share: (in thousands) Three Months Ended Nine Months Ended September 30, September 30, Basic EPS weighted average shares outstanding Dilutive effect of stock options 8 1 5 1 Diluted EPS weighted average shares outstanding Stock options which had no intrinsic value, because their effect would be anti-dilutive and therefore were not included in the diluted earnings per share calculation were 60,000 and 165,150 as of September 30, 2012 and 2011, respectively, based upon the closing price of Norwood common stock of $30.20 and $24.02 per share on September 30, 2012 and 2011, respectively. 3.Stock-Based Compensation As of September 30, 2012, there was $33,000 of total unrecognized compensation cost related to non-vested options granted in 2011 under the plan, which will be fully amortized by December 31, 2012. 9 A summary of stock options from all plans, adjusted for stock dividends declared, is shown below. Options Weighted Average Exercise Price
